The opinion of the court was delivered by
Miller, J.
This is an appeal from the judgment dissmissing . plaintiff’s demand for the amount claimed to be due under the contract to furnish a filter plant for defendant’s waterworks, and an additional pipe for the works. The defence is, substantially, that after two tests the plant, instead of demonstrating the capacity for delivering filtered water, as stipulated in the contract, proved entirely insufficient and unfit for the contract purposes. On the facts the court holds that the defendants failed to fulfil the obligations of their contract. The plaintiff asks us to apply the rule laid down in Oivil Code, Art. 2541, et seg., as to reduction of the price, on the theory of partial performance of the contract. The defendant’s engagement was to pay for a plant that would accomplish certain *774results and prove the capacity for the purposes thus explicitly defined. We do not perceive that there is any warrant in law to compel defendant to pay at a reduced price for a plant not that which plaintiff was to furnish and for which defendant was to pay.
Judgment affirmed.